DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above-listed claims each recite the term “release/engagement,” which is deemed indefinite. It is unclear what effect the slash mark is intended to have upon the term. For purposes of examination, the examiner will consider said term as reading “release and engagement.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisgold (2013/0014416).
In reference to claim 1, Sisgold discloses a bolt hold-open system comprising:
a firearm having a bolt assembly comprising a bolt and a bolt carrier (paragraph 20);
a block mounted internally within a firearm receiver (figures 3A and 3B, block 12);
a lifter assembly secured by said block and positioned below said bolt assembly (figures 3A, 3B, and 4, elements 24+25; paragraphs 21 and 24);
a spring-loaded magazine follower that engages and exerts an upward force on said lifter assembly (figures 1-4, follower 7);
wherein the firing of the last round of a magazine generates an ejection force causing said bolt assembly to move rearward past said lifter assembly allowing it to extend upward and block the forward return motion of said bolt assembly (figures 3A and 3B).

In reference to claim 2, Sisgold discloses the claimed invention (paragraph 18).
In reference to claim 11, Sisgold discloses the claimed invention (figure 4, release and engagement assembly 38+40+44+46+48).
In reference to claim 12, Sisgold discloses the claimed invention (figure 4, pull rod 40 and handle assembly 44+46+48).

Claims 1, 4-7, 9, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roemer (2321045).
In reference to claim 1, Roemer discloses a bolt hold-open system comprising:
a firearm having a bolt assembly comprising a bolt and a bolt carrier (figure 1, bolt 30 and bolt carrier 32+33);
a block mounted internally within a firearm receiver (figures 1-5, block 22);
a lifter assembly secured by said block and positioned below said bolt assembly (figures 1-5, lifter assembly 44+53+54+55);
a spring-loaded magazine follower that engages and exerts an upward force on said lifter assembly (figures 1-5, follower 27 engages and exerts an upward force on element 44 of the lifter assembly);
wherein the firing of the last round of a magazine generates an ejection force causing said bolt assembly to move rearward past said lifter assembly allowing it to extend upward and block the forward return motion of said bolt assembly (figure 3 illustrates such).

In reference to claim 4, Roemer discloses the claimed invention (figures 3 and 6: the shaft is the entirety of element 44, except for top plate 45+47+48+49+50; the shaft defines a housing in the form of a cut-out that houses spring 54 and bearing 55; a coupler 52 or 53 or the combination).
In reference to claim 5, Roemer discloses the claimed invention (figures 3-5).
In reference to claim 6, Roemer discloses the claimed invention (figures 3 and 4, cross-pin 53 received in coupler 52).
In reference to claim 7, Roemer discloses the claimed invention (figures 3 and 6, break tab 50 and bolt stop 47+48).
In reference to claim 9, Roemer discloses the claimed invention (figures 1-3).

In reference to claim 13, Roemer discloses A bolt hold-open assembly comprising:
a firearm having a bolt assembly comprising a bolt and a bolt carrier (figure 1, bolt 30 and bolt carrier 32+33);
a block mounted internally within a firearm receiver (figures 1-5, element 22);
a lifter assembly positioned within a slotted aperture of said block (see above-references to claims 1 and 5) having:
a shaft having a spring housing and a cross pin slot (shaft set forth above in reference to claim 1; cross pin slot 52);
a spring positioned with said spring housing (set forth above in reference to claim 4);
at least one bearing positioned adjacent to said spring (set forth above in reference to claim 4);
a top plate having a break tab and a bolt stop (set forth above in the reference to claim 7);
a cross pin inserted through a pin aperture on said block and positioned within said cross pin slot adjacent to said bearing forming a tractable coupling (figures 3 and 4, cross pin 53, which is adjacent, i.e., in close proximity, to bearing 55);
a magazine follower that engages the break tab of said top plate after the last cartridge of a magazine has been chambered exerting an upward force on said top plate against the bottom of said bolt (figures 2 and 3, follower 27); and
wherein firing of said last cartridge moves said bolt assembly rearward past said top plate allowing said top plate to extend upward blocking the forward return motion of said bolt assembly (figures 2 and 3).

In reference to claim 17, Roemer discloses the claimed invention, as set forth above in the reference to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of O’Dell (2015/0198400).
Roemer discloses the claimed invention, except for wherein the magazine follower has a flat spring as claimed. However, O’Dell teaches that it is known to provide a magazine follower with a flat spring that engages and exerts an upward force on a break tab of a lifter assembly, in order to ensure positive engagement between the follower and the break tab (figures, flat spring 165). Thus, it would have been obvious to one of ordinary skill in the art to provide the follower of Roemer with a flat spring, as claimed, in order to ensure positive engagement between the follower and the break tab.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Browning (1818984).
Roemer discloses the claimed invention, except for a charging handle as claimed. However, Roemer discloses that a rearward draw upon the bolt, after the insertion of a fresh magazine, will release the bolt stop from the bolt (page 3, col. 1, lines 47-52). Roemer remains silent as to how said rearward draw is achieved.  Browning teaches that it is known to provide a bolt with a projecting charging handle, in order to provide a manual means for drawing back on the bolt (figure 9, element 34). Thus, it would have been obvious to one of ordinary skill in the art to provide the bolt of Roemer with a charging handle, as taught by Browning, in order to provide a manual means of drawing back on the bolt.

Claims 2, 3, 11, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Sisgold.
In reference to claim 2, Roemer discloses the claimed invention, except for wherein the firearm comprises an AK-47 or variant thereof. However, Roemer notes that the particular firearm shown in the drawings is merely exemplary, and that the bolt hold-open system is applicable to firearms that utilize a magazine and a bolt assembly (page 1, column 1, lines 1-7 and 32-34; page 3, column 2, lines 31-39). Further, Sisgold teaches that it is desirable to apply a bolt hold-open system to an AK-47, or variant thereof, in order to lock a bolt assembly in a rearward position after the discharge of a last round of ammunition (to facilitate faster reloading and recharging). Thus, it would have been obvious to one of ordinary skill in the art to incorporate the bolt hold-open system of Roemer into an AK-47, or variant thereof, in order to lock a bolt assembly in a rearward position after the discharge of a last round of ammunition (to facilitate faster reloading and recharging).
In reference to claim 3, Roemer in view of Sisgold, as set forth above, makes obvious the claimed invention, except for wherein the block comprises a plurality of match rivet attachment points. However, it is noted that incorporation of the Roemer system into an AK-47, as proposed above, would require that the block of Roemer be mounted internally within the receiver of the AK-47 in a suitable manner. Further, Sisgold teaches that it is known to utilize rivets to attach structure to the receiver of an AK-47, i.e., the AK-47 receiver is well-suited to being riveted to other structures for coupling purposes (paragraph 7). Thus, it would have been obvious to one of ordinary skill in the art to incorporate the block of Roemer into an AK-47 receiver via rivets, in order to couple the bolt hold-open system to the AK-47 in a manner well-suited to the firearm.
In reference to claim 14, Roemer in view of Sisgold makes obvious the claimed invention, following the same rationale set forth above in the reference to claim 2.
In reference to claim 15, Roemer in view of Sisgold makes obvious the claimed invention, following the same rationale set forth above in the reference to claim 3.
In reference to claims 11, 12, 19, and 20, Roemer in view of Sisgold, as set forth above, makes obvious the claimed invention, except for a lifter release and engagement assembly as claimed. However, Sisgold further teaches that it is known to provide a bolt hold-open system with a lifter release and engagement system, as claimed, in order to allow for manual manipulation of the lifter assembly. Thus, it would have been obvious to one of ordinary skill in the art to form the system, made obvious by Roemer in view of Sisgold, with a lifter release and engagement system, as claimed, in order to allow for manual manipulation of the lifter assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moore (2389631), Walther (10228201), Kiss (2005/0000138), Overstreet (2011/0247483), Mikroulis (2014/0075810), and Nedev (2022/0196361).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641